DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “examining whether the first image data has sharp structures within a region to be separated by the dissection process in order to determine whether the dissection process was successful”, The tense used in the phrase in incongruous since it one portion discusses the dissection in future tense while another portion discusses the dissection in past tense. The metes and bounds of the claim cannot be readily discerned because one cannot determine whether the dissection will occur or has already occurred. 
Claim 8 recites, “the end distance is at most half of a greatest extent of the dissectate in the object plane”, but this makes no sense because the extension of the dissectate is outside of the object plane. There is no distance of the dissectate within the object plane to be able to determine half of.
Depending claims do not remedy these deficiencies.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 13, 14, 16, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070160280 (Schutze).

As per claim 1, Schutze teaches a method for checking a dissection process in a laser microdissection system, the method comprising:
carrying out the dissection process for cutting out a dissectate from an object in a first region of the object by a laser beam (Schutze: 

    PNG
    media_image1.png
    956
    948
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    942
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    341
    942
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    348
    942
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    623
    795
    media_image5.png
    Greyscale

para 30 (shown below): “cutting the material”);
acquiring first image data of at least the first region of the object after the dissection process, and examining whether the first image data has sharp structures within a region to be separated by the dissection process in order to determine whether the dissection process was successful (Schutze: 

    PNG
    media_image6.png
    439
    1051
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    172
    944
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    173
    940
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    584
    1056
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    628
    1050
    media_image10.png
    Greyscale

After laser cutting, an image is captured of the region and a structure is identified based on contrast to determine whether the dissection is incomplete; thus, allowing for re-cutting as necessary).

As per claim 2, Schutze teaches the method according to Claim 1, wherein the first image data are acquired with a first focal plane which is offset in parallel along the optical axis to an object plane (Schutze: See arguments and citaions offered in rejecting claim 1 above; Also see: 

    PNG
    media_image11.png
    606
    940
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    521
    941
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    388
    937
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    867
    942
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    474
    941
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    215
    939
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    210
    939
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    424
    938
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    347
    940
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    474
    944
    media_image20.png
    Greyscale



    PNG
    media_image21.png
    353
    736
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    403
    504
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    405
    503
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    396
    498
    media_image24.png
    Greyscale
 
    PNG
    media_image24.png
    396
    498
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    411
    443
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    499
    657
    media_image26.png
    Greyscale

See that the image captured after dissection is offset from one of the image slices through the volume shown in Fig. 9A).

As per claim 3, Schutze teaches the method according to Claim 1, wherein the first image data are acquired with a focal plane lying in an object plane (Schutze: See arguments and citations offered in rejecting claim 1 above).

As per claim 4, Schutze teaches the method according to Claim 2, further comprising:
acquiring second image data after the dissection process with a second offset focal plane offset in parallel along the optical axis and on the opposite side of the object in relation to the first focal plane, and examining whether the second image data has sharp structures in order to determine whether the dissection process was successful (Schutze: See arguments and citations offered in rejecting claim 2 above. Note that there are multiple planes and all are object planes. The topmost and bottom most planes are on opposite sides of the middle plane).

As per claim 5, Schutze teaches the method according to Claim 1, further comprising:
defining a plurality of offset focal planes offset in parallel along the optical axis to the object plane;
acquiring image data in each of the plurality of offset focal planes; and
examining whether at least one of the image data has sharp structures in order to determine whether the dissection process was successful (Schutze: See arguments and citations offered in rejecting claim 2 above.).

As per claim 6, Schutze teaches the method according to Claim 5, wherein the offset focal planes are sequentially approached by stepwise changing of focus of an optical system that generates the image data (Schutze: See arguments and citations offered in rejecting claim 2 above; also see

    PNG
    media_image27.png
    341
    942
    media_image27.png
    Greyscale
).

As per claim 7, Schutze teaches the method according to Claim 5, further comprising defining an end distance from the object plane, wherein the plurality of offset focal planes are located between the object plane and the end distance (Schutze: See arguments and citations offered in rejecting claim 2 above. The extent of the volume in Fig. 9A).

As per claim 9, Schutze teaches the method according to Claim 1, further comprising comparing image data acquired after the dissection process to reference image data in order to determine whether the dissection process was successful  (Schutze: See arguments and citations offered in rejecting claims 1 and 3 above. See that the reference image is used in determining the transformation for alignment for accurate structure identification ).

As per claim 13, Schutze teaches the method according to Claim 9, further comprising generating the reference image data by defining threshold values for parameters of the image data, the parameters comprising at least one of the following for at least a subset of the image data: brightness, contrast, frequency distribution, gray value distribution, or color values (Schutze: See arguments and citations offered in rejecting claims 1 and 9 above: brightness, colour, contrast; also see:
Para 90: “This could apply, for example, when the region to be selected has a particularly high brightness contrast or colour contrast with respect to its environment.”).

As per claim 14, Schutze teaches the method according to Claim 9, further comprising generating the reference image data by acquiring image data of the object outside the first region (Schutze: See arguments and citations offered in rejecting claims 1 and 9 above;

    PNG
    media_image28.png
    145
    628
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    477
    631
    media_image29.png
    Greyscale
  
    PNG
    media_image30.png
    491
    627
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    389
    709
    media_image31.png
    Greyscale

    PNG
    media_image32.png
    393
    709
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    821
    942
    media_image33.png
    Greyscale
).

As per claim 16, Schutze teaches the method according to Claim 1, further comprising at least partially repeating the dissection process if it was determined that the dissection process was unsuccessful (Schutze: See arguments and citations offered in rejecting claim 1 above).

As per claim 17, Schutze teaches a control unit for a laser microdissection system, wherein the control unit is configured to carry out the method according to Claim 1 (Schutze: See arguments and citations offered in rejecting claim 1 above).

As per claim 18, Schutze teaches a tangible, non-transitory computer-readable medium having program code thereon which, upon execution by one or more processors, provide for carrying out the method according to Claim 1 (Schutze: See arguments and citations offered in rejecting claim 1 above).

As per claim 19, Schutze teaches a laser microdissection system comprising the control unit according to claim 17, a laser which is configured to carry out the dissection process for cutting the dissectate out of the object, and at least one camera which is configured to acquire the image data of the object (Schutze: See arguments and citations offered in rejecting claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schutze as applied to claims 7 and 9,  above, and further in view of Official Notice.

As per claim 8, Schutze teaches the method according to Claim 7. Schutze does not teach the end distance is at most half of a greatest extent of the dissectate in the object plane. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of computational efficiency. The teachings of the prior art could have been incorporated into Schutze in that the end distance is at most half of a greatest extent of the dissectate in the object plane.

As per claim 10, Schutze teaches the method according to Claim 9. Schutze does not teach comprising generating the reference image data by acquiring initial image data of the first region before carrying out the dissection process. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of computational efficiency in that a reference image could have been stored in advance for multiple future uses. The teachings of the prior art could have been incorporated into Schutze in that the reference image is generated data by acquiring initial image data of the first region before carrying out the dissection process.

As per claim 11, Schutze teaches the method according to Claim 9, further comprising generating the reference image data by acquiring image data of the first region with at least one offset focal plane (Schutze: See arguments and citations offered in rejecting claim 9 above). Schutze does not teach before carrying out the dissection process. Examiner provides Official Notice that these limitations were well known prior to filing. (Official Notice: See arguments and citations offered in rejecting claim 10 above).

As per claim 12, Schutze teaches the method according to Claim 9. Schutze does not teach comprising generating the reference image data by acquiring image data of a background area without an object. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of consistency unperturbed by variations in foreground objects. The teachings of the prior art could have been incorporated into Schutze in that the reference image data is generated by acquiring image data of a background area without an object.

As per claim 15, Schutze teaches the method according to Claim 9. Schutze does not teach
acquiring the reference image data before carrying out the dissection process in a second region of the object which includes the first region, acquiring third image data of the second region after the dissection process; and comparing the acquired third image data to the reference image data of the second region in order to determine whether the cut-out dissectate is on the object. Examiner provides Official Notice that these limitations were well known prior to filing (Official Notice: See arguments and citations offered in rejecting claim 10 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662